
	

114 S197 IS: Support Making Assessments Reliable and Timely Act
U.S. Senate
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 197
		IN THE SENATE OF THE UNITED STATES
		
			January 20, 2015
			Ms. Baldwin (for herself, Mrs. Murray, Mr. Brown, Mr. Franken, Ms. Warren, Mr. Murphy, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to award grants to States to improve
			 delivery of high-quality assessments, and for other purposes.
	
	
		
			1.
			Short title
 This Act may be cited as the Support Making Assessments Reliable and Timely Act or the SMART Act.  2. Accountability  (a) In general Subpart 1 of part A of title VI of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7301 et seq.) is amended to read as follows:
				
					
						6111.
						Grants to improve delivery of high-quality assessments and for related activities
						
							(a)
							In general
 From the amount made available under section 6114(b)(5) and subject to subparagraphs (A) and (B) of such section for a fiscal year, the Secretary shall make grants, from allotments under subsection (b), to States to enable the States to—
							
								(1)
 develop, administer, and further align State assessments required by section 1111(b)(3) to State academic content standards required by section 1111(b)(1);
							
								(2)
 ensure the provision of appropriate accommodations as required by section 1111(b)(3)(C)(ix) to students who are limited English proficient and students who are children with disabilities to improve the rates of inclusion in State assessments of such students;
							
								(3)
 develop State assessment systems aligned to the State’s academic content standards that support systems of continuous improvement;
							
								(4)
 support local educational agencies in identifying uses of assessment data, which may include appropriate use of student assessment data as one of multiple measures of student learning for teacher and school leader performance and evaluation; and
							
								(5)
 carry out the activities described in the report required under subsection (c).  (b) Allotment of funds From the amount reserved under section 6114(b)(5) for each fiscal year, each State shall receive an allotment for such year in an amount equal to—
							
								(1)
 $4,000,000; and  (2) with respect to any amounts remaining after the allotment is made under paragraph (1) to all States, an amount that bears the same relationship to such total remaining amounts as the number of students ages 5 through 17 in the State (as determined by the Secretary on the basis of the most recent satisfactory data) bears to the total number of such students in all States.
							
							(c)
							State report
 Not later than 6 months after a State receives a grant under this section, the State shall, in consultation with education stakeholders, prepare and make publically available a report that explains how the State has used, or will use, the grant to—
							
								(1)
 improve the quality and use of the State’s assessment system, including assessments not required by section 1111(b)(3), and for related activities;
							
								(2)
 ensure that all summative assessments that are used for accountability purposes are valid and reliable, and consistent with relevant, nationally recognized professional and technical standards; and
							
								(3)
 improve the use of State assessment data by school leaders, educators, and parents, and for related activities, such as—
								
									(A)
 disseminating the assessment data in an accessible and understandable format for educators, parents, and families;
								
									(B)
 decreasing time between administering such State assessments and releasing assessment data;  (C) supporting the dissemination of promising practices from local educational agencies that have successfully used assessment data to improve individual student and overall school performance;
								
									(D)
 identifying appropriate uses of assessment data, which may include appropriate use of student assessment data as one of multiple measures of student learning for teacher and school leader performance and evaluation; and
								
									(E)
 providing professional development on assessment and data literacy to teachers and school leaders, including on the development and effective use of formative and classroom-based assessments aligned with State academic content standards.
								
						6112.
						Grants for assessment system alignment, quality, and use
						
							(a)
							In general
 From the amount reserved under section 6114(b)(3) for a fiscal year, the Secretary shall make grants, from allotments under subsection (b), to States to enable the States to—
							
								(1)
 in the case of a grant awarded under this section to a State for the first time—  (A) carry out audits of State assessment systems and ensure that local educational agencies carry out audits of local assessments under subsection (e)(1);
								
									(B)
 prepare and carry out the State plan under subsection (e)(6); and  (C) award subgrants under subsection (f); and
								
								(2)
 in the case of a grant awarded under this section to a State that has previously received a grant under this section—
								
									(A)
 carry out the State plan under subsection (e)(6); and  (B) award subgrants under subsection (f).
								
							(b)
							Minimum amount
 Each State with an approved application shall receive a grant amount of not less than $2,000,000 per fiscal year.
						
							(c)
							Reallocation
 If a State chooses not to apply to receive a grant under this subsection, or if such State’s application under subsection (d) is disapproved by the Secretary, the Secretary shall reallocate such grant amount to other States with approved applications.
						
							(d)
							Application
 A State desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
						
							(e)
							Audits of State assessment systems and local assessments
							
								(1)
								Audit requirements
 Not later than 1 year after a State receives a grant under this section for the first time, the State shall—
								
									(A)
 conduct an audit of the State assessment system;  (B) ensure that each local educational agency under the State’s jurisdiction and receiving funds under this Act—
									
										(i)
 conducts an audit of each local assessment administered by the local educational agency; and  (ii) submits the results of such audit to the State; and
									
									(C)
 report the results of each State and local educational agency audit conducted under subparagraphs (A) and (B)—
									
										(i)
 in a publicly available format, such as a widely accessible online platform; and  (ii) with appropriate accessibility provisions for individuals with disabilities and individuals with limited English proficiency.
									
								(2)
								Resources for local educational agencies
 In carrying out paragraph (1)(B), each State shall develop and provide local educational agencies with resources, such as guidelines and protocols, to assist the agencies in conducting and reporting the results of the audit required under such paragraph.
							
								(3)
								State assessment system description
 An audit of a State assessment system conducted under paragraph (1) shall include a description of each State assessment carried out in the State, including—
								
									(A)
 the grade and subject matter assessed;  (B) whether the assessment is required under section 1111(b)(3);
								
									(C)
 the annual cost to the State educational agency involved in developing, purchasing, administering, and scoring the assessment;
								
									(D)
 the purpose for which the assessment was designed and the purpose for which the assessment is used, including assessments designed to contribute to systems of continuous improvement of teaching and learning;
								
									(E)
 the time for disseminating assessment results;  (F) a description of how the assessment is aligned with the State’s academic content standards under section 1111(b)(1);
								
									(G)
 a description of any State law or regulation that established the requirement for the assessment;  (H) the schedule and calendar for all State assessments given; and
								
									(I)
 a description of the State’s policies for inclusion of students who are limited English proficient and students with disabilities.
								
								(4)
								Local assessment description
 An audit of a local assessment conducted under paragraph (1) shall include a description of the local assessment carried out by the local educational agency, including—
								
									(A)
 the descriptions listed in subparagraphs (A), (D), and (E) of paragraph (3);  (B) the annual cost to the local educational agency of developing, purchasing, administering, and scoring the assessment;
								
									(C)
 the extent to which the assessment is aligned to the State’s content standards;  (D) a description of any State or local law or regulation that establishes the requirement for the assessment; and
								
									(E)
 in the case of a summative assessment that is used for accountability purposes, whether the assessment is valid and reliable and consistent with nationally recognized professional and technical standards.
								
								(5)
								Stakeholder feedback
 Each audit of a State assessment system or local assessment system conducted under subparagraph (A) or (B) of paragraph (1) shall include feedback on such system from education stakeholders, which shall cover information such as—
								
									(A)
 how educators and administrators use assessment data to improve and differentiate instruction;  (B) the timing of release of assessment data;
								
									(C)
 the extent to which assessment data is presented in an accessible and understandable format for educators, parents, students (if appropriate), and the community;
								
									(D)
 the opportunities, resources, and training educators and administrators are given to review assessment results and make effective use of assessment data;
								
									(E)
 the distribution of technological resources and personnel necessary to administer assessments;  (F) the amount of time educators spend on assessment preparation;
								
									(G)
 the assessments that administrators, educators, parents, and students, if appropriate, do and do not find useful;
								
									(H)
 the amount of time students spend taking the assessments; and  (I) other information as appropriate.
								
								(6)
								State plan on audit findings
								
									(A)
									Preparing the State plan
 Not later than 6 months after a State conducts an audit under paragraph (1) and based on the results of such audit, the State shall, in coordination with the local educational agencies under the jurisdiction of the State, prepare and submit to the Secretary, a plan to improve and streamline State assessment systems and local assessment systems, including through activities such as—
									
										(i)
 eliminating any assessments that are not required by section 1111(b)(3) (such as by buying out the remainder of procurement contracts with assessment developers) and that—
										
											(I)
 are low-quality;  (II) are not aligned to the State’s content standards under section 1111(b)(1);
										
											(III)
 in the case of summative assessments used for accountability purposes, are not valid or reliable and are inconsistent with nationally recognized professional and technical standards;
										
											(IV)
 do not contribute to systems of continuous improvement for teaching and learning; or  (V) are redundant;
										
										(ii)
 supporting the dissemination of promising practices from local educational agencies or other States that have successfully improved assessment quality and efficiency to improve teaching and learning;
									
										(iii)
 supporting local educational agencies or consortia of local educational agencies to carry out efforts to streamline local assessment systems and implementing a regular process of review and evaluation of assessment use in local educational agencies;
									
										(iv)
 supporting appropriate uses of assessment data, which may include appropriate use of student assessment data as one of multiple measures of student learning for teacher and school leader performance and evaluation; and
									
										(v)
 providing professional development to teachers and school leaders on selecting and implementing formative assessments, designing classroom-based assessments, and assessment and data literacy.
									
									(B)
									Carry out the State plan
 A State shall carry out a State plan as soon as practicable after the State prepares such State plan under subparagraph (A) and during each grant period of a grant described in subsection (a)(2) that is awarded to the State.
								
							(f)
							Subgrants to local educational agencies
							
								(1)
								In general
 From the amount awarded to a State under this section, the State shall reserve not less than 20 percent of funds to make subgrants to local educational agencies in the State, or consortia of such local educational agencies, based on demonstrated need in the agency’s or consortium’s application to improve assessment quality, use, and alignment with the State’s content standards.
							
								(2)
								Local educational agency application
 Each local educational agency, or consortium of local educational agencies, seeking a subgrant under this subsection shall submit an application to the State at such time, in such manner, and containing such other information as determined by the State. The application shall include a description of the agency’s or consortium’s needs to improve assessment quality, use, and alignment (as described in paragraph (1)).
							
								(3)
								Use of funds
 A subgrant awarded under this subsection to a local educational agency or consortium of such agencies may be used to—
								
									(A)
 conduct an audit of local assessments under subsection (e)(1)(B);  (B) eliminate any assessments identified for elimination by such audit, such as by buying out the remainder of procurement contracts with assessment developers;
								
									(C)
 disseminate the promising practices described in subsection (e)(6)(A)(ii);  (D) improve the capacity of school leaders and educators to disseminate assessment data in an accessible and understandable format for parents and families, including for individuals with disabilities or individuals with limited English proficiency;
								
									(E)
 support the appropriate use of assessment data, which may include appropriate use of student assessment data as one of multiple measures of student learning for teacher and school leader performance and evaluation;
								
									(F)
 provide professional development to, and time for teacher collaboration on designing classroom-based assessments and improving assessments and data literacy for, teachers and school leaders, which may include providing additional planning time to analyze student and team data and designing instruction based on data analysis;
								
									(G)
 improve assessment delivery systems and schedules, including by increasing access to technology and exam proctors, where appropriate;
								
									(H)
 hire instructional coaches, or promote educators who may receive increased compensation to serve as instructional coaches, to support educators to develop classroom-based assessments, interpret assessment data, and design instruction; and
								
									(I)
 provide for appropriate assessment accommodations to maximize inclusion of students who are children with disabilities and students who are limited English proficient, including by providing the assessments described in section 1111(b)(6).
								
						6113.
						National activities
 From the amount reserved under section 6114(b)(4), the Secretary shall provide technical assistance to States to improve State understanding of existing flexibility in design and implementation of high-quality, streamlined State assessment systems to meet the requirements of section 1111(b)(3), including by—
						
							(1)
 informing States of innovative designs in State assessment systems that meet the requirements of section 1111(b)(3);
						
							(2)
 providing technical assistance to States on including appropriate assessment design and accommodation strategies that meet the requirements of section 1111(b)(3) and provide for inclusion of all students in State assessments;
						
							(3)
 providing technical assistance to States conducting audits of State assessment systems under section 6112(e), including by providing resources such as templates and guidelines for data collection and for making audit results publicly available;
						
							(4)
 conducting Departmental review of existing regulations and guidance for any language that unnecessarily confuses or inhibits innovation and flexibility in assessment design and implementation, and making revisions where needed, consistent with the requirements of section 1111(b)(3);
						
							(5)
 collecting information on State development of new and innovative assessment systems that meet the requirements of section 1111(b)(3); and
						
							(6)
 reporting on such new and innovative assessment systems to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.
						
						6114.
						Funding
						
							(a)
							Authorization of appropriations
							
								(1)
								National assessment of educational progress
 For the purpose of administering the State assessments under the National Assessment of Educational Progress, there are authorized to be appropriated $72,000,000 for fiscal year 2016, and such sums as may be necessary for each of the 5 succeeding fiscal years.
							
								(2)
								State assessments and related activities
 For the purpose of carrying out this subpart, there are authorized to be appropriated $600,000,000 for fiscal year 2016, and such sums as may be necessary for each of the 5 succeeding fiscal years.
							
							(b)
							Reservation and use of appropriated funds
 From amounts made available for each fiscal year under subsection (a)(2), the Secretary shall—  (1) reserve one-half of 1 percent for the Bureau of Indian Affairs;
							
								(2)
 reserve one-half of 1 percent for the outlying areas;  (3) reserve 20 percent to carry out section 6112;
							
								(4)
 reserve 3 percent to carry out section 6113; and  (5) use the remainder (after reserving funds under paragraphs (1) through (4)) to carry out section 6111, except that—
								
									(A)
 for any fiscal year for which the funds appropriated under subsection (a)(2) are equal to or greater than $450,000,000, each State that receives a grant under section 6111 shall use the grant to carry out paragraphs (1) through (5) of section 6111(a); and
								
									(B)
 for any fiscal year for which the funds appropriated under subsection (a)(2) of this section are less than $450,000,000, each State that receives a grant under section 6111 shall only be required to use the grant to carry out paragraphs (1) through (3) of section 6111(a).
								
						6115.
						Definitions
 In this subpart:  (1) Local assessment The term local assessment means an academic assessment carried out by a local educational agency that is separate from an assessment required by section 1111(b)(3).
						
							(2)
							State
 The term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. .  (b) Conforming amendments The table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by striking the items relating to subpart 1 of part A of title VI and inserting the following:
				
					
						Subpart 1—Accountability
						Sec. 6111. Grants to improve delivery of high-quality assessments and for related activities.
						Sec. 6112. Grants for assessment system alignment, quality, and use.
						Sec. 6113. National activities.
						Sec. 6114. Funding.
						Sec. 6115. Definitions.
					
					.
			
